PER CURIAM.
Granted. It is ordered that the judgments of the trial court and the court *726of appeal, 483 So.2d 1158, fixing fees for the notary and appraisers are vacated and set aside. The matter is remanded to the trial court to reassess the evidence in light of the factors outlined in Hill v. Hill, 434 So.2d 1078 (La., 1983) and In Re LeBlanc, 441 So.2d 725 (La., 1983). These include:
“(1) the time and labor of the notary and appraisers,
“(2) the value of the inventory.
“(3) the number of property items to be inventoried,
“(4) the fee customarily charged in the locality for similar services, and
“(5) the experience, reputation and ability of the notary and appraisers.”
The court is constrained to fix fees which are reasonable. The fees allowed heretofore are manifestly excessive. The time involved can only include work in preparation of the appraisals, not the time expended trying to collect the fees.
OTHERWISE, DENIED.
LEMMON, J., would grant the writ and set for argument.